670 N.W.2d 666 (2003)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kenneth CARTER, Jr., a/k/a Fred Johnson, a/k/a Willie Kado, Defendant-Appellant.
Docket No. 123690, COA 232862.
Supreme Court of Michigan.
November 17, 2003.
On order of the Court, the application for leave to appeal from the March 6, 2003 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., concurs and states as follows:
For the reasons set forth in my concurring statement in People v. Proctor ___  469 Mich. 960, 670 N.W.2d 666, 2002 WL 32301700 (2003) I concur with this Court's order denying leave to appeal.